

LETTER OF AMENDMENT




To:                      Stock Incentive Plan Award Recipients


From:                      Scarlett May, VP, General Counsel & Secretary


Date:                      ___________, 2011


Subject:
Awards Granted under the Ruby Tuesday, Inc. 1996 Stock Incentive Plan and/or
Ruby Tuesday, Inc. 2003 Stock Incentive Plan (collectively, the “Plans”)





The purpose of this letter is to communicate a modification to one or more
option and/or restricted stock awards previously granted to you under one or
both of the Plans, as identified below.  The Compensation Committee (the
“Committee”) of the Board of Directors of Ruby Tuesday, Inc. (the “Company”), in
its capacity as the administrative committee under each of the Plans, has
approved a change to accelerated vesting opportunities under affected
awards.  This change was adopted at the Committee meeting on August 23, 2011
(the “Effective Date”).  Our records indicate that you are the recipient of the
following equity award or awards granted under the Plans (the “Award” or, if
more than one, collectively, the “Awards”):


[List each Award by type (i.e., option or restricted stock), date of grant and
plan under which the Award was granted.]


With respect to the Award(s), the Committee has approved a change in the
definition of “Change in Control.”  This definition applies for purposes of the
vesting provisions of your Award(s).  Effective as of the Effective Date, for
purposes of your Award(s), “Change in Control” means any one of the following
events:


(i)           the acquisition by any individual, entity or “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934 (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of voting securities of
the Company where such acquisition causes any such Person to own twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities then entitled to vote generally in the election of directors
(the “Outstanding Voting Securities”); provided, however, that the following
shall not constitute a Change in Control:  (1) any acquisition directly from the
Company, unless such a Person subsequently acquires additional shares of
Outstanding Voting Securities other than from the Company; or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate.


 
 

--------------------------------------------------------------------------------

 
 
(ii)           within any twelve-month period (beginning on or after the
Effective Date), the persons who were directors of the Company immediately
before the beginning of such twelve-month period (the “Incumbent Directors”)
shall cease to constitute at least a majority of the Board of Directors of the
Company; provided that any director who was not a director as of the Effective
Date shall be deemed to be an Incumbent Director if that director was elected to
the Board of Directors by, or on the recommendation of or with the approval of,
at least two-thirds of the directors who then qualified as Incumbent Directors;
and provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;


(iii)           the consummation of a reorganization, merger or consolidation,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities;


(iv)           the sale, transfer or assignment of all or substantially all of
the assets of the Company and its affiliates to any third party; or


(v)           the liquidation or dissolution of the Company.


Capitalized terms used, but not defined, in the above Change in Control
definition shall have the meanings ascribed to them in your Award(s) or, if
applicable, the Plans.  Except for the provisions of this letter, the terms of
your Award(s), and the governing provisions of the Plan, remain unchanged.  This
letter should be kept with all other documentation reflecting your Award(s).


I am pleased to be able to inform you of this development on behalf of the
Committee.  If you have any questions, please contact me at your convenience.
 
 

--------------------------------------------------------------------------------

 

 